DETAILED ACTION
Status of the Claims
Claims 1-5, 7-8, and 13 are currently pending and are examined herein.
The following Office Action is in response to Applicant’s communication dated 10/28/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection(s) – 35 USC § 112
Necessitated by Amendments
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns “new matter”.  
Claims 1-5 and 7-8 have been amended from product claims to method claims, which in and of itself is not a problem.  However, regarding the newly added limitations of claim 1, the application as originally filed does not provide adequate written description support for the new context of the limitation “generating one of the two target sequences from the complimentary sequence of the other target sequence by in vitro molecular biology methods”, and the limitation of claim 8 regarding the “generating a region of one of the two target sequences a region of the complimentary sequence of the other target sequence by in vitro molecular biology methods.”  The specification as originally filed does not provide adequate written description support for the new context for the limitation.
Applicants are reminded, as per 37 C.F.R. 1.121, that no amendment may introduce new matter into the disclosure of an application, and that in accordance with MPEP § 2163(II)(A)(3)(b), when filing an amendment an applicant should show support in the original disclosure for new or amended claims.
MPEP §2163(I) states that to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  MPEP §2163(I)(B) explains the written description matter as it relates to new and amended claims, stating that the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed.  
MPEP 2163.06(I) notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” 
In the present claims, the second target is “generated from the other target sequence or a complimentary sequence of the other target sequence by in vitro molecular biology methods”, which is much broader in scope (i.e. genus) than what is supported by the application as originally filed.  Specifically, the claims as amended encompass embodiments using any form of “in vitro molecular biology methods” in generating the second target.  However, the specification and drawings all use a form of ligation, circularization, nicking, and strand displacement polymerase to create the polynucleotide for sequencing (i.e. species).  Regarding genus claims, MPEP (II)(A)(3)(a)(ii) recites:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

	For the present case, Applicant discloses variations of ligation, circularization, nicking, and strand displacement polymerase to create the polynucleotide for sequencing, as seen in Fig. 1-4 and throughout the specification, most commonly by some form of rolling circle amplification, while at the same time distinguishing the invention from prior art, wherein prior art are PCR-based techniques (e.g. pages 1-3 of the specification).

New Claim Rejections – 35 U.S.C. 102
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Kester et al.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kester et al. (WO 2010/048337 A2, published 04/29/2010).  
Regarding claims 1 and 8, Kester teaches a method for preparing a polynucleotide for sequencing (e.g. Fig. 7 and para 0113-0114), the polynucleotide comprising a linker (e.g. the “LOOP” sequence in Fig. 7) and exactly two target sequences (e.g. flanking the LOOP in the final step of Fig. 7), wherein the two target sequences are respectively linked to the two ends of the linker (e.g. Fig. 7), the nucleotide sequences different of each of the target sequences is different from the nucleotide sequence of the linker, the method comprising generating one of the two target sequences from the complementary sequence of the other target sequence by invitro molecular biology methods, so as to obtain the two target sequences (e.g. Fig. 7 and para 0113-0114).
Regarding claim 2, Kester teaches the above, wherein a reverse complementary region exists in the linker (e.g. the LOOP and its complimentary sequence L’ as per Fig. 7).
Regarding claim 3, Kester teaches the above, wherein one end of at least one of the target sequences opposing the end linked with the linker is further linked with an additional sequence which is not a target sequence (e.g. primer binding sequences 1, 1’, 2, and 2’ as per Fig. 7 and para 0113-0114), and at least part of the region of the additional sequence is the same as part of a region of the linker (e.g. as per Fig. 6).
Regarding claims 4-5 and 7, Kester teaches the above, wherein the length of the target sequence is less than the sequencing read length of a DNA sequencing machine (e.g. as per para 0139, sequencing can “allow for up to four reads from each duplex”).

Conclusion
Claim 13 is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1675